Name: 85/301/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/160/EEC and 72/161/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: 1985-06-13

 Avis juridique important|31985D030185/301/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/160/EEC and 72/161/EEC (Only the French and Dutch texts are authentic) Official Journal L 154 , 13/06/1985 P. 0052 - 0052*****COMMISSION DECISION of 23 May 1985 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/160/EEC and 72/161/EEC (Only the Dutch and French texts are authentic) (85/301/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), as last amended by Regulation (EEC) No 797/85, and in particular Article 11 (3) thereof, Whereas, pursuant to Article 8 (4) of Directive 72/160/EEC and to Article 9 (4) of Directive 72/161/EEC, the Belgian Government notified the following regulations and administrative provisions: - Royal Decree of 19 September 1984 amending Royal Decree of 21 October 1980 laying down certain measures for the implementation of the Law of 3 May 1971 on the reorganization of agriculture and horticulture; - Ministerial Decree of the French Community of 10 July 1984 concerning the occupational training of persons engaged in agriculture; - Executive Decree of the French Community on the vocational training of persons engaged in agriculture; Whereas, under Article 9 (3) of Directive 72/160/EEC and Article 11 (3) of Directive 72/161/EEC, the Commission has to decide whether, having regard to the abovementioned regulations and administrative provisions, the existing provisions in Belgium for the implementation of the said Directives continue to satisfy the conditions for a financial contribution by the Community; Whereas the abovementioned provisions are consistent with the aims and requirements of Directive 72/160/EEC and of Title II of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the regulations and administrative provisions set out in the preamble hereto, the existing provisions for the implementation of Directive 72/160/EEC and of Title II of Directive 72/161/EEC in Belgium continue to satisfy the conditions for a financial contribution by the Community on the common measures referred to in Article 6 of Directive 72/160/EEC and in Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 9. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 96, 23. 4. 1972, p. 15.